932 A.2d 874 (2007)
Marvin E. CRUMP, Petitioner,
v.
David DIGUGLIELMO, Superintendent at the State Correctional Institution at Graterford; District Attorney of the County of Philadelphia, Respondents.
No. 113 EM 2007.
Supreme Court of Pennsylvania.
September 11, 2007.

ORDER
PER CURIAM.
AND NOW, this 11th day of September, 2007, the Application for Leave to File Original Process is granted. The Petition for Writ of Habeas Corpus Ad Subjiciendum *875 and Application for an Immediate Hearing are denied.